10F-3 Report CGCM High Yield Investments 3/1/2013 through 8/31/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price American Airlines, Inc. 2013-1 Pass Through Trusts Western Asset Management 3/5/2013 Deutsche Bank Securities Acadia Healthcare Company, Inc. Western Asset Management 3/7/2013 BoA Merrill Lynch McGraw-Hill Global Education Holdings, LLC Western Asset Management 3/15/2013 Credit Suisse CenturyLink Western Asset Management 3/18/2013 JP Morgan Securities Exterran Partners Western Asset Management 3/22/2013 Wells Fargo Securities LLC H.J. Heinz Company (Hawk Acquisition) Western Asset Management 3/22/2013 Wells Fargo Securities LLC Graphic Packaging Corporation Western Asset Management 3/25/2013 BoA Merrill Lynch Continental Resources Western Asset Management 4/2/2013 BoA Merrill Lynch Rentech Nitrogen Partners, L.P. Western Asset Management 4/9/2013 Credit Suisse US Airways 2013-1 Pass Through Trusts Western Asset Management 4/10/2013 Goldman Sachs Memorial Production Partners LP Western Asset Management 4/12/2013 Wells Fargo Securities CCO Holdings LLC (Charter Communications) Western Asset Management 4/19/2013 BoA Merrill Lynch Air Canada Western Asset Management 4/24/2013 Credit Suisse CST Brands Inc. Western Asset Management 4/25/2013 Credit Suisse Resolute Forest Products Inc. Western Asset Management 4/26/2013 BoA Merrill Lynch KCA DEUTAG Finance PLC Western Asset Management 5/2/2013 JP Morgan Securities LKQ Corporation Western Asset Management 5/2/2013 BoA Merrill Lynch United Continental Holdings, Inc. Western Asset Management 5/2/2013 JP Morgan Securities CompuCom Systems, Inc. Western Asset Management 5/2/2013 JP Morgan Securities PVR Partners, L.P. Western Asset Management 5/6/2013 JP Morgan Securities Ball Corporation Western Asset Management 5/9/2013 Deutsche Bank Securities Targa Resources Partners LP Western Asset Management 5/9/2013 Wells Fargo Securities ING U.S. Inc. Western Asset Management 5/13/2013 BoA Merrill Lynch Michaels FinCo Holdings, LLC Western Asset Management 7/24/2013 JP Morgan Swissport France Holding SAS Western Asset Management 7/30/2013 Citigroup Murphy Oil USA, Inc. Western Asset Management 8/9/2013 JP Morgan
